PER CURIAM.
Jesus Gonzalez appeals the denial of his Motion for Post Conviction Relief made pursuant to Rule 3.850, Fla. R.Crim. P., on several grounds, only one of which has merit as the State properly concedes. Gonzalez correctly argues that he was erroneously sentenced pursuant to the Prison Releasee Reoffender Act (PRR), Section 775.082, Fla. Stat. (1999), in that the mandatory 15 year sentence under the Act is inapplicable to the crime of burglary of an unoccupied dwelling. See State v. Huggins, 802 So.2d 276 (Fla.2001). In addition, Gonzalez correctly asserts that the crimes of grand theft and possession of cocaine are not enumerated offenses under the PRR. See Section 775.082(a)(a)l, Fla. Stat. (1999). We therefore vacate the PRR designation on Gonzalez’s sentences and remand with directions that the trial court impose lawful sentences that are within the applicable guidelines or stat*1052utes. In all other respects, we affirm the order denying post-conviction relief.
Reversed in part with directions; affirmed in part.